Exhibit 10.28.3
FORM OF
CVR ENERGY, INC.
2007 LONG TERM INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT, made as of the ___ day of                     , 20___ (the
“Grant Date”), between CVR Energy, Inc., a Delaware corporation (the “Company”),
and                      (the “Grantee”).
     WHEREAS, the Company has adopted the CVR Energy, Inc. 2007 Long Term
Incentive Plan (the “Plan”) in order to provide an additional incentive to
certain employees and directors of the Company and its Subsidiaries; and
     WHEREAS, the Committee responsible for administration of the Plan has
determined to grant an option to the Grantee as provided herein.
     NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of Restricted Stock.
     1.1 The Company hereby grants to the Grantee, and the Grantee hereby
accepts from the Company,                      shares of Restricted Stock on the
terms and conditions set forth in this Agreement.
     1.2 This Agreement shall be construed in accordance with and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference); and except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.
2. Rights of Grantee.
     Except as otherwise provided in this Agreement, the Grantee shall be
entitled, at all times on and after the Grant Date, to exercise all rights of a
shareholder with respect to the shares of Restricted Stock (whether or not the
restrictions thereon shall have lapsed), including the right to vote the shares
of Restricted Stock and the right to receive dividends thereon.
3. Vesting.
     The Restricted Stock granted hereunder shall vest immediately upon the
Grant Date, but remain subject to the stock retention guidelines included in the
Corporate Governance Guidelines of the Company, as in effect on the date of the
award.
4. Delivery of Shares.
     Certificates representing the shares of Restricted Stock shall be delivered
to the Grantee as soon as practicable following the Grant Date. The Grantee may
receive, hold, sell or otherwise dispose of those shares delivered to him or her
pursuant to this Section, subject to the

 



--------------------------------------------------------------------------------



 



restrictions described in Section 3 and subject to compliance with all federal,
state and other similar securities laws.
5. Ceasing to Serve as Director.
     In the event the Grantee ceases to serve as a director for any reason, the
restrictions described in Section 3 will lapse.
6. Dividend Rights.
     All dividends declared and paid by the Company on shares of Restricted
Stock shall be paid to the Grantee.
7. Withholding of Shares for Taxes.
     The Company and the Grantee shall agree on arrangements necessary for the
Grantee to pay such Grantee’s estimated federal and state income taxes
associated with the taxable income generated by the vesting and delivery of the
shares. At the Grantee’s election, the Company shall withhold delivery of a
number of shares, and deliver payment to Grantee in an amount, equal to the
product of the Fair Market Value of the shares as of the vesting date,
multiplied by such Grantee’s statutory supplemental federal and state rates.
8. Grantee Bound by the Plan.
     The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof.
9. Modification of Agreement.
     This Agreement may be modified, amended, suspended or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
the parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.
10. Severability.
     Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
11. Governing Law.
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.
12. Successors in Interest.
     This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of the
Grantee’s legal representatives. All obligations imposed upon the Grantee and
all rights granted to the Company under this

2



--------------------------------------------------------------------------------



 



Agreement shall be final, binding and conclusive upon the Grantee’s
beneficiaries, heirs, executors, administrators and successors.
13. Resolution of Disputes.
     Any dispute or disagreement which may arise under, or as a result of, or in
any way relate to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Company for all
purposes.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

              CVR ENERGY, INC.   GRANTEE    
 
                     
 
           
By:
  John J. Lipinski   Print Name:    
Title:
  Chief Executive Officer and President        

[Signature Page to Director Restricted Stock Agreement]

